445 F.2d 321
Terry Lynn DUNN et al., Plaintiffs, Clara Mae Harris andWincy Glover, Intervenors-Appellants,v.LIVINGSTON PARISH SCHOOL BOARD, Defendant=Appellee.
No. 31137.
United States Court of Appeals, Fifth Circuit.
July 1, 1971.

Hobart O. Pardue, Jr., Springfield, La., for intervenors-appellants.
Leonard E. Yokum, Dist. Atty., Amite, La., Jack P. F. Gremillion, Atty., Gen., Baton Rouge, La., Edward B. Dufreche, Ponchatoula, La., for defendant-appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The Judgment of the district court dismissing appellants' Motion of Intervention in the above styled and numbered cause is affirmed.